In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00191-CR
                                                ______________________________
 
 
                                ZACHERY DALE LUCKETT,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                      On Appeal from the 102nd
Judicial District Court
                                                          Red
River County, Texas
                                                          Trial Court
No. CR00735
 
                                                    
                                              
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Zackery Dale
Luckett appeals from his revocation of community supervision and adjudication
of guilt for two aggravated sexual assault offenses against a child.  Luckett has filed a single brief, in which he
raises an issue common to all of his appeals. 
He argues that the evidence was insufficient for the trial court to find
he committed forgery in violation of a condition of his community supervision.
            We addressed
this issue in detail in our opinion of this date on Luckett's appeal in cause
number 06-09-00190-CR.  For the reasons
stated therein, we likewise conclude that error has not been shown in this
case.
            We affirm the
trial court’s judgment.
 
                                                          
 
                                                                                    Jack
Carter                                                                                                                                          Justice
 
Date Submitted:          March
11, 2010
Date Decided:             March
12, 2010
 
Do Not Publish